411 F.2d 609
Gene H. KENDALL, Trustee in Bankruptcy, Plaintiff-Appellant,v.Roy E. REID, Defendant-Appellee.
No. 26422 Summary Calendar.
United States Court of Appeals Fifth Circuit.
May 16, 1969.

Gene H. Kendall, pro se.
Roy E. Reid pro se.
Before GEWIN, GOLDBERG and DYER, Circuit Judges.
PER CURIAM:


1
Kendall, trustee in the bankrupt estate of Frederick D. Reid, brought suit in the District Court against Roy E. Reid to collect on an open account due the bankrupt.  Kendall is a law student not admitted to the bar.  The trial judge refused to permit Kendall to represent himself.  Kendall thereupon retained counsel admitted to practice to try the case.  Kendall appeals from the order denying him the right to represent himself as trustee.1


2
The order is not a final determination within the meaning of 28 U.S.C.A. 1291, or an appealable interlocutory order within the meaning of 28 U.S.C.A. 1292.  Application of Wasserman, 9 Cir., 1956, 240 F.2d 213.


3
The appeal is dismissed.



1
 Pursuant to new Rule 18 of the Rules of this Court, we have concluded on the merits that this case is of such character as not to justify oral argument and have directed the clerk to place the case on the Summary Calendar and to notify the parties in writing.  See Murphy V. Houma Well Service, 5 Cir. 1969, 409 F.2d 804